Citation Nr: 9902281	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  96-08 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
November 1968, and from April 1982 to August 1994.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from an August 1996 rating decision by 
the Department of Veteran Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which, in pertinent part, 
established service connection for PTSD and assigned a 30 
percent rating.  At a February 1997 personal hearing at the 
RO, the veteran advanced contentions to the effect that he 
believed that a higher rating was warranted, and the 
transcript of this hearing constituted a notice of 
disagreement on the increased rating for PTSD issue.  A 
supplemental statement of the case was issued in February 
1997.  A written communication from the veterans 
representative dated in August 1997 constituted a substantive 
appeal.  In February 1998 the Board remanded the veterans 
claim to obtain any additional medical records, to afford the 
veteran an examination under both the former and revised 
criteria for evaluating mental disorders and for a Global 
Assessment of Functioning (GAF) score, and for an RO rating 
decision using both the former and revised criteria for 
evaluating mental disorders.  That development has been 
successfully completed and the veterans claim has been 
returned to the Board for adjudication.

The Board observes that by rating decision in March 1995, the 
RO granted service connection for residuals of lumbar disc 
surgery with right side numbness, assigning a 20 percent 
evaluation, and degenerative joint disease of the elbows and 
knees, assigning a 10 percent evaluation.  In this rating 
decision, the RO also denied a claim for entitlement to 
service connection for high cholesterol.  It appears that a 
Statement in Support of Claim (VA Form 21-4138) received in 
April 1995 included contentions regarding those 
determinations and thus constituted a notice of disagreement.  
This matter was referred to the RO in the February 1998 Board 
remand, but a review of the claims file does not reveal that 
a statement of the case has been issued.  Thus, it is again 
hereby referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO.

2.  The veterans PTSD is productive of no more than definite 
social and industrial impairment and no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.125-4.130, 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 
(1998); Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  After reviewing the 
record which includes VA treatment and examination reports, 
the Board also finds that the duty to assist the veteran with 
this claim has been met and that no further development is 
required.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VAs Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, 
where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet.App. 55 
(1994).

Service connection for PTSD was granted by the August 1996 RO 
decision noted above.  An evaluation of 30 percent was 
assigned under the criteria for evaluating mental disorders 
in effect at that time.  The veteran appealed the assigned 
evaluation.  The Board notes that by regulatory amendment 
effective November 7, 1996, substantive changes were made to 
the schedular criteria for evaluating psychiatric disorders, 
including PTSD, as set forth in 38 C.F.R. §§ 4.125-4.132.  
See 61 Fed. Reg. 52695-52702 (1996).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  In June 1998 the RO evaluated the 
veterans PTSD symptomatology under the revised criteria, and 
continued the 30 percent evaluation.  Similarly, the Board 
will review the determinations under both the former and 
revised criteria.

A February 1996 VA examination report indicates that while 
the claims file was not made available to the examiner, the 
veterans medical chart was reviewed, including the Mental 
Hygiene Clinic records.  The veteran was then being seen in 
the PTSD group Clinic, and the examiner indicated that he was 
receiving medication for his symptoms.  The veteran 
complained that recurrent dreams or nightmares, helicopters, 
loud noises, sirens, the smell of diesel fuel, his ears 
ringing constantly, mist in trees, and the American flag 
triggered flashbacks and the feeling that he was back in 
Vietnam.  He reported being able to sleep for five hours per 
night while on medication.  He reported that medication 
helped his anger outbursts and irritability, but caused 
impotence, so that he had to refrain from taking it for 
several days when he wanted marital relations with his wife.  
He reported intermittent suicidal ideations, and endorsed 
many depressive symptoms.  He reported that his symptoms were 
increasing.

Upon mental status examination the veterans appearance was 
congruent with his mood, while his affect was quite 
congruent.  He had good hygiene, was cooperative, and 
pleasant to work with.  He became irritable when he had to 
repeat things and information which he indicated had 
previously been submitted to the RO.  The examiner, upon 
reviewing the veterans medical records, indicated that he 
appeared to have been very compliant with his care.  The 
veterans sensorium was noted to be clear, his cognitive 
function was perfectly intact, including giving appropriate 
responses to standard functional questions.  The diagnoses 
were:  Axis I, PTSD;  Axis II, deferred;  Axis III, 
degenerative arthritis, lumbar spine mobility problem, 
tinnitus, and cataract.  No Axis V diagnosis was rendered.  
The examiner noted that the examination and medical chart 
information indicated that the veterans PTSD interfered 
mildly with his industrial ability and moderately with his 
spatial ability.

VA outpatient records document the veterans regular and 
active participation in mental hygiene group therapy in 1997 
and 1998.  

A May 1998 VA examination report, which indicated that both 
the claims file and the veterans medical chart had been 
reviewed, noted that the veteran reported that he still saw 
his VA physician, had not been hospitalized for his PTSD, 
continued his group therapy, and continued his medications.  
He reported being married for 29 years and having a 15 year 
old daughter, having no employment since his discharge in 
1994, and staying home most of the time working on some 
remodeling.  He indicated that this was going very slowly.  
He reported being able to drive and going to church every 
Sunday, but generally was hampered in physical activities by 
his physical disabilities.  He further stated that he took 
his mother out on weekends.  He reported being irritable and 
difficult to live with all the time due to all the problems 
in his life.  He again reported difficulty with sleep, 
nightmares, and hyperarousal at minimal stressors.

Upon examination, he spoke in a normal and reasonable tone of 
voice, and his speech did not contain any irrelevant, 
illogical, or obscure speech patterns.  Behaviorally, the 
examiner indicated that the veteran was appropriate and did 
not display anger or hostility.  While the report indicated 
that the veteran was nervous, jittery or hyperalert, it 
appears that this may have been a typographical error during 
transcription, and that the word not should have been 
inserted prior to the word nervous.  This is based upon 
the wording of the sentence following that, when the examiner 
indicated that the veteran was not manifesting any physical 
signs or symptoms of any emotional turmoil, such as hand 
wringing, distractedness, or shakiness in his extremities.  
The veteran acknowledged depressive symptoms which appeared 
to be prominent most of the time.  He denied suicidal or 
homicidal ideations and acknowledged a strong religious 
faith.  He also reported some benefit from his PTSD group 
sessions.  He displayed a relatively restricted range of 
affect, but was occasionally able to smile.  No impairment of 
thought processes or communications was found, he did not 
appear to be psychotic or responding to any type of 
hallucinary stimulation, and he appeared able to maintain his 
personal hygiene and other basic activities of daily living.  
He was oriented in all phases and there was no evidence of 
memory loss or impairment, either short or long term.  There 
was no evidence found of any kind of dementing illness.  He 
acknowledged feelings of depression, social withdrawal, 
irritability and anger, unhappiness with his life and its 
limitations, due to his chronic pain from physical 
disabilities.  

The reported examination diagnoses were:  Axis I, (1) 
depression, recurrent, chronic, (2) PTSD, (3) alcohol abuse, 
in reported remission;  Axis II, deferred;  Axis III, (1) 
multiple back surgeries, (2) chronic pain, (3) cholesterol 
elevation, (4) stomach problems.  The examiner indicated that 
the most prominent symptomatology was depression, so 
significant as to warrant a free-standing diagnosis separate 
and apart from PTSD.  The examiner indicated that clearly the 
veterans physical condition and chronic pain was a prominent 
precipitant to his current mood.  The examiner indicated that 
the veterans GAF was 55-60, representative of the veterans 
higher level of functioning, taking medications as directed 
with some remission of symptomatology and participation in 
group therapy.  The examiner essentially indicated that in 
periods of exacerbation of the veterans depression symptoms 
the GAF would worsen, and that the 60 represented the veteran 
at his best.

The Board also notes that service connection for major 
depression was granted by a June 1998 RO decision, and a 30 
percent evaluation was assigned.

Under the former criteria, found at 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), a 30 percent rating required 
that the veterans ability to establish or maintain effective 
or favorable relationships with people had to be definitely 
impaired.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  The term definite has been defined as 
distinct, unambiguous, and moderately large in degree, 
and representing a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC No. 9-93 (Nov. 9, 1993).

A 50 percent rating required that the veterans ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

A 70 percent rating required that the veterans ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms were to be of such severity and persistence that 
there was severe impairment in the ability to obtain or 
retain employment.

A 100 percent rating required that the veterans attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community.  
It required totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  The veteran had to be demonstrably 
unable to obtain or retain employment.

As noted above, for a 50 percent evaluation under the former 
criteria, the evidence must show that the veterans ability 
to establish or maintain effective or favorable relationships 
with people was considerably impaired, and that by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  Such is not shown in 
this case.  As noted above, service connection for major 
depression has been granted, with an assigned 30 percent 
evaluation.  The most recent examination report clearly 
indicates that depression is the most significant symptom of 
his mental illness.  This report also indicated that the 
veteran did not appear to be psychotic, and that there was no 
evidence of any kind of dementing illness.  The veteran is 
unemployably disabled, by his own admissions, due to his 
physical disabilities rather than his PTSD symptomatology.  
It is also significant that depression, rather than PTSD, was 
the first Axis I diagnosis, this clearly being the most 
dominant disability, as noted by the examiner, warranting a 
free-standing diagnosis separate and apart from PTSD.  
The examiner indicated that the veterans physical condition 
and chronic pain was a prominent precipitant to his current 
mood.  Also, the 55-60 GAF score indicates both moderate 
symptoms and moderate difficulty in social and occupational 
functioning.  See American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, pp. 46-47 (1994); Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).  This GAF score is noted to indicate 
the veterans level of functioning not just as to his PTSD 
symptomatology standing alone, but as to his level of 
functioning occasioned by his total Axis I symptomatology, 
which includes his service-connected depression.

Notably, the Board observes that in rating a disorder, the 
evaluation of the same manifestation under different 
diagnoses is to be avoided. 38 C.F.R. § 4.14.  The assignment 
of more than one rating for the same disability constitutes 
impermissible pyramiding of benefits.  See Brady v. 
Brown, 4 Vet. App. 203, 206 (1993).  It is possible, however, 
for a veteran to have separate and distinct manifestations 
 from the same injury, permitting the assignment of two 
different ratings.  See Fanning v. Brown, 4 Vet. App. 225, 
230 (1993).  The critical element in determining whether 
a separate disability rating may be assigned for 
manifestations of the same injury is whether there is 
overlapping or duplication of symptomatology between or among 
the disorders.  Estaban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  

In the present case, the Board finds that the veterans 
current PTSD disability picture, standing alone, does not 
rise to the level of a 50 percent evaluation under the former 
criteria, and that to raise the veteran to that level, when 
his service-connected depression has already been assigned a 
30 percent evaluation, would overcompensate the veteran and 
constitute impermissible pyramiding.  Thus, the Board finds 
that the preponderance of the relevant medical evidence does 
not indicate that, by reason of psychoneurotic symptoms 
attributable solely to PTSD symptomatology the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable impairment.

Based on the foregoing, the Board finds that the veterans 
PTSD symptomatology does not rise to the considerable level 
required for a 50 percent evaluation under the former 
criteria. 

Mental disorders are currently rated in accordance with 
38 C.F.R. § 4.130, Diagnostic Code 9201-9521.  PTSD is rated 
in accordance with 38 C.F.R. § 4.130, Diagnostic Code 9411.  
As noted above, the veteran has been assigned a 30 percent 
rating for PTSD under § 4.130, Diagnostic Code 9411.  Under 
that section, a 30 percent rating requires occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, 70 percent, requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function  independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The highest rating, 100 percent, requires total occupational 
and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

As noted above, the medical evidence indicates that the 
veteran has no more than a very moderate PTSD illness, with 
few, and moderate, PTSD symptoms.  Applying the same 
symptomatology, GAF scale score, and rationale, including the 
prohibition against pyramiding, as with the former PTSD 
criteria, the Board finds that the preponderance of the 
evidence indicates that the veterans PTSD symptomatology, 
standing alone, does not exhibit the necessary flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks), impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships as to warrant a 50 
percent evaluation under the revised criteria.

Specifically with respect to the effect of the veterans 
psychiatric impairment on his ability to work, the revised 
criteria for a 30 percent evaluation include an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), whereas a 50 percent evaluation 
requires reduced reliability and productivity which is more 
than occasional.  As noted above, the veteran has not 
contended that his PTSD symptomatology, standing alone, is 
the primary cause of his unemployment; he acknowledges that 
it is his physical disabilities which are the reason.

As the Board has found that the preponderance of the evidence 
indicates that the veteran does not meet either the former or 
revised criteria for a 50 percent evaluation, his request for 
an increased evaluation for PTSD must be denied.  That 
determination is based on application of the pertinent 
provisions of VAs rating schedule.  Additionally, as noted 
above, the Board finds no indication that the veterans PTSD 
symptomatology, standing alone, is so unusual or exceptional 
that the regular schedular standards are inadequate to 
evaluate his disability.  In this regard, the Board notes 
that there has been no showing that veterans PTSD 
symptomatology, standing alone, has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), or necessitated frequent periods 
of hospitalization.  Indeed, as noted above, the veteran has 
reported no hospitalization whatsoever for his PTSD 
symptomatology, and it appears that his physical problems are 
the main reason for any interference with employment.  In the 
absence of such factors as those noted above, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellants claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
